Title: To James Madison from William Jones, [ca. May 1813] 1813
From: Jones, William
To: Madison, James


[ca. May 1813]
Will the President please to say what answer I may give to Mr Gray and if the prayer of his petition cannot be granted what reasons I may assign.
I recollect that the distinction in Gerards case was that he had entered the waters of the US not knowing of the War and was taken and detained there until ransomed. I do not recollect the merits of the other cases to which Mr Gray alludes, but I believe in some cases analagous to his, permission has been refused. If however his case shall upon investigation be found to justify the permission he solicits it would be very satisfactory as he is a warm and liberal friend to the cause of the country and has I believe lost ten vessels by capture in a very short time.
W.J.
